Citation Nr: 0205744	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  99-12 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The veteran submitted a statement from his mother in November 
1999, along with a waiver of RO review. 

The veteran has claimed that he is entitled to a total rating 
based on individual unemployability due to service-connected 
disability.  This claim is referred to the RO for appropriate 
action.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder is manifested by symptoms of nightmares, social 
isolation, anger, depression and anxiety resulting in no more 
than considerable impairment of social and industrial 
adaptability.


CONCLUSION OF LAW

The criteria for a 50 percent initial rating for post-
traumatic stress disorder have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective from November 7, 1996).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C.A. §  5107.  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claim.  The Board concludes that the discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statement of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable laws and regulations regarding increased 
ratings in the SOC.  The VA has no outstanding duty to 
inform.

The Board is unaware of any additional relevant evidence that 
is available and the veteran has not indicated that there is 
any additional relevant evidence.  The Board concludes that 
all reasonable efforts have been made by VA to obtain 
evidence necessary to substantiate the veteran's claim.  The 
Board acknowledges that at a personal hearing in November 
1999 the veteran reported that he had been prescribed 
medication, on an outpatient basis, by a VA medical facility 
for the past five years.  This is consistent with clinical 
reports that have been obtained and are of record.  
(Transcript of November 1999 hearing, page 6.)  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  In the circumstances of this case, a 
remand to have the RO apply the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the matters before the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected post-traumatic stress disorder at issue.  
The Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote clinical histories and findings pertaining to the 
veteran's service-connected post-traumatic stress disorder, 
except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran maintains that he is entitled to a higher initial 
rating for post-traumatic stress disorder.  By rating action 
in April 1999, the veteran was granted service connection and 
a 30 percent rating for his post-traumatic stress disorder.  
The grant was made effective from October 31, 1996.  

The veteran was afforded psychological testing by the VA in 
June 1994.  Following the testing, the diagnosis was PTSD.  
The Global Assessment of Functioning score was 50, and it was 
indicated that the veteran had considerable social and 
occupational impairment.

On VA examination in February 1997, the veteran stated that 
he was unable to trust people, and that he kept a loaded gun 
in the house.  He asserted that he had a great deal of anger 
within him and that occasionally he exploded with little or 
no provocation.  He reported that on one occasion he became 
so angry that he threatened to shoot an automobile repairman.  
Objectively, the veteran spoke with a rapid tempo, making it 
difficult to grasp what he was saying.  His rapid speech was 
characterized as an obvious product of his state of high 
anxiety.  The examiner diagnosed post-traumatic stress 
disorder, based on traumatic Vietnam war experiences, 
nightmares of those experiences, flashbacks, substance abuse, 
high level of anger in response to little or no provocation, 
and social isolation.  The veteran's Global Assessment of 
Functioning (GAF) score was noted to be 60.

The veteran was afforded a VA psychiatric examination in 
September 1998.  The examiner noted that the claims file was 
available for review.  The veteran reported that when jets 
flew low he assumed a defensive reaction.  He reported 
continued nightmares of his Vietnam experiences, and a great 
deal of anger that he had difficulty in controlling.  He 
stated that he became angry and vented his anger against 
whomever might be in the vicinity.  He stated that he 
continued to feel the same symptoms that he reported when 
examined in February 1997.  The veteran's speech was noted to 
be rapid fire, making it difficult to understand.  Otherwise 
the veteran's speech was coherent, and his thoughts were 
organized and goal directed with no evidence of delusions or 
hallucinations.  His memory, concentration, and orientation 
were intact.  The diagnoses included post-traumatic stress 
disorder, and the veteran's GAF score was 60.

The veteran received 33 days of VA inpatient treatment for 
substance abuse in September and October 1998.  The veteran 
was given a psychosocial assessment on October 8th.  The 
assessment noted that the veteran was appropriately dressed 
and groomed.  He displayed a flat/blunted affect, and seemed 
fairly at ease throughout the interview.  He was oriented 
times three and his memory appeared grossly intact.  There 
was no indication of a thought disorder, such as delusions, 
hallucinations or psychosis.  The diagnoses were 
polysubstance dependence, depression, and rule out post-
traumatic stress disorder.  Current GAF and past year highest 
GAF scores were both noted to be 60.  The discharge diagnoses 
included post-traumatic stress disorder.  His GAF score was 
noted to be 65 on discharge.  His highest GAF score in the 
previous year was noted to have been 75.

The veteran was admitted to a VA inpatient post-traumatic 
stress disorder treatment program for 22 days in November 
1998.  The veteran was noted to be self-employed with a 
college degree in graphic design.  It was noted that the 
veteran needed to manage anger better and improve himself 
more.  The veteran admitted to decreased arousal, 
hypervigilence with anger and irritability, flashbacks and 
intrusive thoughts.  The veteran seemed depressed and 
admitted to social isolation.  On discharge the veteran was 
noted to have adjusted fairly.  The veteran's GAF score was 
noted to be 55, and his maximum GAF score in the last year 
was noted to be 50.

The veteran was again admitted to a VA inpatient post-
traumatic stress disorder program for 27 days in March 1999.  
The veteran admitted to mild flashbacks.  He was bothered by 
his irritability and anger, isolation, and his inability to 
hold a full-time job, though he had been involved in other 
extracurricular activities.  On admission the veteran was 
clean, in contact, alert and responsive.  The veteran did not 
display any problems while in the program.  The veteran was 
attentive and active in his treatment.  His sleep appeared to 
be good, with no complaints reported.  Socialization 
improved, including his anger and irritability.  On discharge 
the veteran was given a month's supply of medication and was 
noted to be competent for VA purposes.  His GAF score at 
discharge was noted to be 57 and his highest GAF score in the 
last year was noted to be 55.  An April 1999 addendum 
indicates that on admission to the program the veteran had 
been clean in appearance, alert and fully oriented.  His 
speech was clear and logical.  There was no evidence of 
memory difficulties.  His mood was a bit depressed and his 
affect was appropriate to content.  There was no evidence of 
current suicidal thoughts or thoughts of harming others.  
There was no evidence of psychotic symptomatology.  The 
veteran did report problems with anger control, irritability, 
increased arousal, hypervigilence, flashbacks, intrusive 
thoughts, sleep disturbance, social isolation, depression and 
history of substance abuse.  The veteran was involved in 
formulating several proposals on the ward involving items for 
the ward use.  He noted that when his ideas were not 
immediately accepted he became quite disappointed and at 
times angry and resentful.  He worked to resolve those 
feelings.  The final diagnosis was post-traumatic stress 
disorder.  Axis IV psychosocial stressors, were noted to be 
severe.  The veteran's GAF score was 50.

The veteran appeared at the RO for a hearing before the 
undersigned Member of the Board in November 1999.  The 
veteran testified that he is socially isolated, irritable, 
depressed and anxious, due to post-traumatic stress disorder.  
The veteran reported that he had his own business, a stand 
which taught people about Vietnam, but did not make very much 
money from it.  The veteran's spouse stated that the veteran 
was easily angered and did not function the way he should 
socially.  She indicated that the veteran's post-traumatic 
stress disorder had interfered with their marriage.

The Board notes that the regulations with respect to rating 
mental disorders were amended effective November 7, 1996.  As 
noted above, the veteran's was assigned a 30 percent rating 
for post-traumatic stress disorder effective from October 31, 
1996.  The RO has properly considered both the former version 
of this diagnostic code as well as the amended version.  
Since his appeal was pending at the time the applicable 
regulations were amended, subsequent to November 7, 1996 the 
veteran is entitled to have whichever set of regulations--old 
or new--provide him with a higher rating.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); VAOGCPREC 3-2000.

A 30 percent under the former criteria contemplates definite 
impairment in the ability to establish or maintain effective 
or favorable relationships with people.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in definite 
industrial impairment.  A 50 percent evaluation under the 
former criteria contemplates that the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation under the former 
criteria contemplates that the ability to establish 

and maintain effective or favorable relationships with people 
is severely impaired and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation under the former criteria contemplates that 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or the veteran is 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") stated that the term "definite" 
in 38 C.F.R. § 4.132 was "qualitative" in character, 
whereas the other terms in the regulation were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a precedent opinion 
dated November 9, 1993, the General Counsel of VA concluded 
that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  
VAOPGCPREC 9-93.

Medical evidence of record establishes that the veteran has 
reported nightmares, anger, social isolation, anxiety and 
depression due to his post-traumatic stress disorder.  The 
medical evidence further indicates that the veteran's GAF 
score has been shown to be 50 in November 1998 and April 
1999.  A GAF score of 50, indicates from moderate to severe 
difficulty in social, occupational, or school functioning.  
American Psychiatric Association, Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM IV).  
Consequently, the Board is of the opinion that the veteran's 
post-traumatic stress disorder symptoms are more than 
moderate in nature, and result in considerable social and 
industrial impairment.  Hence, the veteran's post-traumatic 
stress disorder symptoms more nearly meet the criteria for a 
50 percent rating under the former criteria.  

The record shows that the veteran is self-employed.  He has 
always been clean in appearance, alert and fully oriented, 
and his speech has been clear and logical.  It has been noted 
that he does not have any memory difficulties.  He has not 
been shown to have homicidal or suicidal ideation.  While the 
veteran was found to have a GAF score of 50 on two occasions, 
the Board notes that he was more frequently noted to have a 
GAF score between 55 and 65 which indicates only moderate 
difficulty in social, occupational, or school functioning.  
DSM IV.  The Board is of the opinion that these clinical 
findings weigh against a finding that the veteran's post-
traumatic stress disorder symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  Accordingly, the preponderance 
of the evidence is against a finding that manifestations of 
the disability at issue meet the criteria for a 70 percent 
rating for post-traumatic stress disorder under the former 
criteria.

As noted, however, the veteran's disability must also be 
evaluated under the new criteria for evaluating mental 
disorders.  Karnas.  A 50 percent evaluation under the new 
criteria contemplates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent evaluation under the new criteria contemplates 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
under the new criteria contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The Board finds that a 50 percent evaluation under the new 
criteria also most accurately describes the veteran's level 
of disability due to his post-traumatic stress disorder.  The 
veteran has been shown to be fully oriented and to have 
intact memory.  The veteran has no delusions or 
hallucinations and is able to maintain personal hygiene and 
other basic activities of daily living.  Suicidal ideation, 
obsessional rituals, spatial disorientation, and inability to 
establish and maintain effective relationships have not been 
shown.  Deficiencies of thinking, mood, or judgment or other 
symptomatology of such severity, resulting from the veteran's 
post-traumatic stress disorder, so as to warrant a 70 percent 
evaluation under the new criteria, have not been 
demonstrated.  

For the reasons and bases outlined above, the Board is of the 
opinion that the evidence supports the assignment of a 50 
percent initial rating, and that the preponderance of the 
evidence is against a finding of entitlement to an initial 
evaluation in excess of 50 percent for the veteran's post-
traumatic stress disorder.  Since the veteran has not met the 
requirements for a rating in excess of 50 percent since 
October 31, 1996, higher staged ratings for post-traumatic 
stress disorder are not warranted.  See Fenderson v. West, 12 
Vet. App 119 (1999).  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  While it has been shown that the veteran 
has required multiple extended inpatient treatments for his 
service-connected PTSD, it is noted that these have not been 
shown to interfere with his self-employment, other than as 
contemplated in the currently assigned schedular rating.


ORDER

Entitlement to an initial rating of 50 percent for post-
traumatic stress disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

